Citation Nr: 1440139	
Decision Date: 09/09/14    Archive Date: 09/18/14

DOCKET NO.  11-32 300	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.  

2.  Entitlement to death pension benefits.  


REPRESENTATION

Appellant represented by:  To be clarified


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The Veteran served on active duty from February 1940 to October 1945.  He died in April 2007.  The appellant is his surviving spouse.  

This mater comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision of the St. Paul, Minnesota, Pension Management Center of the Department of Veterans Affairs (VA).  Jurisdiction now lies with the Los Angeles, California, Regional Office (RO).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on her part.


REMAND

The appellant contends, in essence, that service connection is warranted for the cause of the Veteran's death.  She maintains that the stress of the Veteran's posttraumatic stress disorder (PTSD) caused his cerebrovascular accident and materially contributed to cause his death  She also asserts that her assets are not sufficient to cover her living expenses.

A review of the Veteran's paper claims folder and electronic records does not reveal terminal medical record from Brookside Healthcare Center.  These should be obtained.

Further, there is no VA Form 21-22 of record appointing Military Order of the Purple Heart as the appellant's representative before VA, although this service organization has participated in the appeal.  The appropriate form appointing this service organization should be obtained and added to the record.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should take appropriate action to obtain a complete copy of the terminal hospitalization record from Brookside Healthcare Center.  

The AOJ should also insure that the complete records of the Veteran's medical care from August 2004 until his death in April 2007 are made a part of the record on appeal.

2.  The AOJ should send the appellant a VA Form 21-22, Appointment of Veterans Service Organization as Claimant's Representative, and ask her to complete and return it if she wishes Military Order of the Purple Heart to represent her before VA.  

3.  After completion of the above, and any additional development of the evidence, the AOJ should review the record, to include all additional evidence, and readjudicate the claims.  If any benefit sought remains denied, the appellant and any representative should be issued an appropriate supplemental statement of the case and afforded the opportunity to respond, and the case should then be returned to the Board for further appellate review, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

